Citation Nr: 0420232	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
disability.

2.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1997, the RO denied the 
veteran's claim for service connection for a heart disability 
on a secondary basis.  This case was previously before the 
Board in September 1999 and October 2000, and was remanded on 
for due process and additional development of the record.  

In a rating decision dated in January 2003, the RO denied the 
veteran's claims for an increased rating for his service-
connected psychiatric disability and for a total rating based 
on individual unemployability due to service-connected 
disability.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record demonstrates that voluminous VA 
outpatient treatment records were received in February 2004, 
subsequent to the most recent supplemental statement of the 
case that was issued in November 2003.  At least some of 
these records reflect treatment for the veteran's psychiatric 
disability, and it does not appear that these records have 
been reviewed by the RO.  The Board notes that a supplemental 
statement of the case must be issued when the RO receives 
additional pertinent evidence after the most recent 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2003).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should consider all pertinent 
evidence received since the supplemental 
statement of the case issued in November 
2003, and readjudicate the issues on 
appeal.

2.  If any benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




